UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

A ee ey PF) Sh er SSS SAS SG. de SS SG NS xX
United States of America,
-against- SCHEDULING ORDER
Jesse Phillips,
20 Cr. 345 (AKH)
Defendant,
i A | SS gh SS Sh ie PD SSNPS DSS SS x

ALVIN K. HELLERSTEIN, UNITED STATES DISTRICT JUDGE:

The parties are hereby ordered to appear for a telephonic pre-trial conference on Tuesday,
July 28, 2020, at 12:30 p.m., which conference will be held via the following call-in number:

Call-in number: 888-363-4749
Access code: 7518680

To ensure that the hearing proceeds smoothly and to avoid disruption, the Court directs all those calling in
(other than counsel) to mute their telephones.

Finally, no later than Monday, July 27, 2020, at 12:00 p.m., the parties shall jointly
submit to the Court (via the email address: HellersteinNYSDChambers@nysd.uscourts.gov) a list of all

counsel expected to appear on the record at the telephonic conference.

SO ORDERED. A 2 ¥ Gaeee
Dated: New York, New York {). It. /

July 21, 2020

 

ALVIN K. HELLERSTEIN, U.S.D_J.
